*607On Petition for Rehearing.
Per Curiam.
The opinion of the Court draws no “theoretical difference between the power to regulate rates and the power to fix rates.” 28 C. J. 574. Reference is made to rates fixed by the contract and the absence of legislative authority to regulate the particular rates complained of, which authority to' regulate the rates, the Legislature may exercise at any time under the power to do so that is reserved to the State and conferred by Section 30 of Article 16 of the Constitution upon the Legislature to be exercised in its discretion. The “existence” of power to regulate such rates is in the Legislature under Section 30, Art. 16 of the Constitution; and the Legislature may “exercise” the reserved and vested power notwithstanding a contract rate. The reserved legislative power to regulate rates irrespective of contracts fixing or prescribing rates, does not deprive municipalities of the power to contract for rates within its charter powers. The reserved legislative power to regulate rates merely makes all contract rates subject to regulation notwithstanding the contract, and the power being reserved to change contract rates, a change duly made does not violate the obligation of the contract. 176 N. W. Rep. 590, 10 A. L. R. 1328; L. R. A. 1917-C 98. As between the municipality and the public utility company, contract rates are binding if duly stipulated for (Miami Gas Co. v. Highleyman, 77 Fla. 523, 81 South. Rep. 775; 28 C. J. 575); but the Legislature may at any time regulate the rates by due course of law. Town of Brooksville v. Florida Tel. Co., 81 Fla. 436, 88 South. Rep. 307.
The Legislature, in - authorizing municipalities to contract for rates, and municipalities in making the authorized contracts, do not “contract or barter away their gov*608ernmental powers.” Such authority to contract may be conferred under Section 8, Article 8, or Section 24 of Article 3 of the Constitution, subject to the reserved power of the Legislature under Section 30, Article 16 of the Constitution, to regulate the contract rates, by increasing or decreasing or otherwise changing them as the public welfare may require. It is not claimed that the Legislature has exercised its reserved power to regulate the rates here considered. The right to regulate exists in the Legislature; but this alone does not destroy the right to contract for rates. And the contract rates cannot legally be ignored except by consent of the parties thereto, or by legislative authority duly exercised. See 128 N. E. Rep. 58; 225 N. Y. 216.
Rehearing denied.
Whitfield, P. J., and West and Terrell, J. J.-, concur.
Taylor, C. J., and Ellis and Browne, J. J., concur in the opinion.